DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Claims 11-12 and 13-15 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
Applicant amended Claims 11, 14-16 and 19-20, canceling Claims 12 and 17 and adding new Claims 21-24. No new matter added.
As to Claims 11 and 12 whereby certain features of canceled Claim 12 are incorporated in Claim 11, Applicant’s arguments appear to be on the following grounds:
Amended independent Claim 11 incorporates features of cancelled Claim 12. In rejecting the features of Claim 12, Examiner asserts that the prior art reference Nakagawa (US 2015/0042012) discloses” next multiple target shot region that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit.” Applicant disagrees because according to Nakagawa, the resin is successively applied in the order of the region 30a and region 30b (see Figs. 6A—F of Nakagawa) but then the mold-pressing step is applied the order of the region 30a and then region 30b. Thus Nakagawa does not disclose that the resin is successively applied in the order of the region 30a and the region 30b and then the mold-pressing step is applied in the order of the region 30b and region 30a as would meet Claim 11.  Therefore, Nakagawa fails to disclose the step of “…contacting the original plate on the photo-curable resin, in the order of the second shot region and the first shot region. 
These arguments are not persuasive for the following reasons:
	Applicant provides one embodiment where the pressing step follows the same sequence of pressing as did the application of the first followed by the second shot of resin, however, there are embodiments where there is the possibility where the sequence of the first and second application of prima facie obvious.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held not to patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV) (C).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-16, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 11 and 16, the claims recite “the length of the time being determined depending on the dropping order.”  The metes and bounds of this feature are indefinite and one of ordinary skill in the art could not reasonably ascertain when the limitation is met or not met.  Wouldn’t any/all lengths of time 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012).
Regarding Claim 11, Nakagawa discloses an imprint method (paragraph [0002]) of pressing a fine pattern of an original plate (paragraph [0003]) against a photo-curable resin (paragraph [0002]) dropped onto a substrate (paragraph [0002] photo-curing method first applies an ultraviolet curable resin (imprint material, photocurable resin) to a shot (imprint region) on a substrate (wafer)), and of transferring the pattern to the photo- curable resin (Fig. 1, paragraphs [0002] [0023] resin is molded by a mold; in which a contoured pattern is transferred pattern section – 8a mold – 8) by applying light (paragraph [0002] ultraviolet curable resin irradiated with ultraviolet light), the method comprising: 

wherein the sequentially dropping the photo-curable resin onto a plurality of shot regions comprises: dropping the photo-curable resin in the order of a first shot region and a second shot region (Fig. 6A paragraph [0043] …target shot regions – 30a, 30b, to which the resin- 10 has been successively applied from the droplet discharge unit – 24), while counting dropping order of the plurality of shot regions at the time of dropping the photo-curable resin (Figs. 6B paragraph [0043] …when the target shot region – 30a (the target shot region that is positioned closest to the pattern section – 8a at the time when movement begins)), and wherein the transferring the pattern comprises:
 contacting the original plate on the photo-curable resin, (Figs. 6A-6F paragraph [0043] next multiple target shot regions  that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit). while changing processing parameters of the plurality of shot regions (Fig. 1 paragraph [0031] …by carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11), according to a length of a time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin, at the time of contacting the original plate on the photo-curable resin, the length of the time being determined depending on the dropping order (Figs. 8A-8E paragraph [0045] in the case where the number of single target shot regions – 30 is three or more, and where the position of another target shot region among these other than the target shot region – 30a satisfies the condition of D1 > D2, it is moved as is to the pressing position by the driving of the wafer stage – 5, and pattern formation is continuously conducted).
	But while Nakagawa appears to indicate that a there are embodiments where there is a possibility of a sequence of the first and second application of shots of resin which is followed by a pressing step 
However, Examiner considers that this is a reversal of the order of the prior art process steps which has been held to render a feature of a claim prima facie obvious.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held not to patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV) (C).
Regarding Claim 21,  Nakagawa discloses all the limitations of Claim 11 wherein the sequentially dropping the photo-curable resin onto a plurality of shot regions comprises: sequentially dropping the photo-curable resin onto the first shot region and the second shot region without dropping the photo-curable resin onto a third shot region arranged between the first shot region and the second shot region, at the time of dropping the photo-curable resin (Figs. 1, 2 paragraphs [0041] as there is a plural number of single target shot regions 30 in the present embodiment, the position of the target shot regions – 30 on the wafer – 11 must be considered in terms of satisfying the following three conditions- followed by distance requirements – all D1>D2, all D1<=D2, some D1>D2 and some D1<=D2 –  for positioning the droplet discharge unit) and wherein the transferring the pattern comprises: 
transferring the pattern by sequentially contacting the original plate to the photo-curable resin dropped onto the first shot region and the second shot region while skipping the transferring processing for the third shot region, at the time of contacting the original plate to the photo-curable resin (paragraph .
Claim 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012)  as applied to Claim 11 above, and further in view of Wakabayashi (US 2014/0027955).
Regarding Claim 13, Nakamura discloses all the limitations of Claim 11, however, is silent regarding the method irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.
In the same field of endeavor, Wakabayashi discloses an imprint method which further comprises irradiating light to a liquid droplet of the photo- curable resin dropped onto the substrate (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and in at least one embodiment irradiation light before contact of the original plate (Figs. 3, 4 paragraphs [0032] [0037] irradiation of the near-edge region – 50 with light starts before the resin in the pattern forming region – 51 spreads to the near-edge region – 50 on the substrate – 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11 where light irradiates photo-curable resin which is dropped would also consider applying that irradiation on droplets of the photo-curable resin before contact of the original plate (mold). One with ordinary skill in the art would consider doing this because protrusion of the resin from the substrate is prevented or suppressed by prior irradiation (paragraph [0033]).
Regarding Claim 22, the combination of Nakagawa and Wakabayashi disclose all the limitations of Claim 13  and Wakabayashi further discloses the irradiating of light to a liquid droplet of the photo-curable resin dropped onto the substrate before the original plate is contacted (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and while both references mention ultraviolet light (Nakagawa – and that it emits light at a wavelength that uses a below-described resin (ultraviolet curing resin)), however, they are silent as to wavelengths being used that are longer than the wavelengths of ultraviolet rays at the time of irradiating the light to the liquid droplet. 
.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Nakagawa (US 2015/0042012) and Wakabayashi (US 2014/0027955) as applied to Claim 13 above, and further in view of Toshima (US 2014/0339721).
Regarding Claim 14, the combination of Nakagawa and Wakabayashi disclose all the limitations of Claim 13, however is silent as to the method comprising changing an intensity of the light applied to liquid droplet.
In the same field of endeavor, Toshima teaches an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract). Toshima further discloses a method of changing an intensity of the light applied to the liquid droplet in the plurality of shot regions (paragraph [0058] intensity of exposure light may be increased so as to shorten the exposure period), according to the length of the time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin (paragraph [0051] the amount of exposure (amount of irradiation) needed to cure the resin is proportional to intensity of light from a light source and the exposure period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Toshima to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11, where light irradiates a photo-curable resin, would also consider applying that irradiation such that the intensity of light is changed according to a length of time from when the resin is dropped to when the original plate is contacted on the photo-curable resin. One with ordinary skill in the art would consider this method because the longer the exposure period taken to cure the resin in the exposure step, the larger the amount of error it causes during the exposure step. Therefore, it is .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012)  as applied to Claim 11 above, and further in view of Kondo (US 2017/0157810).
Regarding Claim 15, Nakagawa discloses all the limitations of Claim 11 and while Nakagawa teaches changing processing parameters of the plurality of shot regions (Fig. 1 paragraph [0031] By carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11), however, it is silent regarding at least any one of changing the parameters of contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin.
In the same field of endeavor, Kondo teaches an imprinting process to bring a mold into contact an imprint material on a substrate and curing the imprint material (abstract). Kondo teaches a method of operation whereby a mold is brought close to the substrate and can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Kondo whereby the imprint method of Claim 11 where light irradiates a photo-curable resin applied in droplets, would also consider the changing a contacting speed to the original plate. One with ordinary skill in the art would consider this method because this prevents a collision of the mold (the patterned portion) with the substrate (paragraph [0040]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012) in view of Toshima (US 2014/0339721).
Regarding Claim 16, Nakagawa discloses an imprint method (paragraph [0002]) of pressing a fine pattern of an original plate (paragraph [0003]) against a photo-curable resin (paragraph [0002]) dropped onto a substrate (paragraph [0002] photo-curing method first applies an ultraviolet curable resin 
sequentially (Figs. 2A2A-4D paragraph [0033] target shot regions in chronological sequence) dropping the photo-curable resin (Fig. 1 paragraph {0028]  droplet discharge unit – 24) onto a plurality of shot regions (paragraph [0041] multiple shot regions) obtained by dividing the substrate into a plurality of sections (see claim 6), and then, transferring the pattern by sequentially contacting the original plate to the photo-curable resin dropped onto the plurality of shot regions (Figs. 6A – 8A, paragraph [0042] chronological sequence, the operations of the imprint apparatus – 1 of the present embodiment after the resin – 10 has been applied onto two adjacent target shot regions – 30a and 30b),wherein the sequentially dropping the photo-curable resin onto a plurality of shot regions comprises: 
dropping the photo-curable resin in the order of a first shot region and a second shot region (Fig. 6A paragraph [0043] …target shot regions – 30a, 30b, to which the resin- 10 has been successively applied from the droplet discharge unit – 24), while counting dropping order of the plurality of shot regions at the time of dropping the photo-curable resin (Figs. 6B paragraph [0043] when the target shot region – 30a (the target shot region that is positioned closest to the pattern section – 8a at the time when movement begins), and wherein the transferring the pattern comprises: 
contacting the original plate on the photo-curable resin, (Figs. 6A-6F paragraph [0043] next multiple target shot regions  that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit). while changing processing parameters of the plurality of shot regions (Fig. 1 paragraph [0031] By carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11), according to a length of a time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin, at the time of contacting the original plate on the photo-curable resin, the length of the time being determined depending on the dropping order (Figs. 8A-8E paragraph [0045] in the case where the number of single target shot regions – 30 is three or more, and where the position of another target shot region among 
However, Nakagawa does not disclose that the above substrate is a semiconductor substrate, which is prepared with a film to be processed, which is processed by using the photo-curable resin to which the pattern is transferred, as a mask. 
In the same field of endeavor, Toshima teaches an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract) and further discloses a method of applying a photo-curable resin on to a semiconductor substrate (paragraphs [0086] [0087]) which can be a film substrate (paragraph [0086]). Moreover, this film can be processed by using the photo-curable resin to which the pattern is transferred as a mask (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Toshima whereby the manufacturing method of Nakagawa of pressing a fine pattern of an original plate against a photo-curable resin dropped onto a substrate would include the possibility that this is a semiconductor substrate, which can be in film form and used as a mask.  One of ordinary skill in the art would have been capable of applying this known technique to a known method of manufacturing a semiconductor device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 I.C
	But while Nakagawa appears to indicate that there are embodiments where there is a possibility of a sequence of the first and second application of shots of resin that is followed by a pressing step whereby the second shot is pressed prior to the first shot (paragraph [0045]… next, as shown in Fig. 8G, the direction of movement of the target shot regions – 30a and 30b is reversed by the driving of the wafer stage 5…As shown in Fig. 8H, the target shot regions – 30a and 30b are then continuously moved toward the pressing position, and are stopped when the target shot region – 30b reaches the pressing position), there is no description of an order reversal between the application of a first and second shot region and the pressing of these shot regions. 
However, Examiner considers that this is a reversal of the order of the prior art process steps, which has been held to render a feature of a claim prima facie obvious.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held not to patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV) (C).
Regarding Claim 23, the combination of Nakagawa and Toshima disclose all the limitations of Claim 16 and Nakagawa further discloses wherein the sequentially dropping the photo-curable resin onto a plurality of shot regions comprises: 
sequentially dropping the photo-curable resin onto the first shot region and the second shot region without dropping the photo-curable resin onto a third shot region arranged between the first shot region and the second shot region, at the time of dropping the photo-curable resin (Figs. 1, 2 paragraphs [0041] as there is a plural number of single target shot regions 30 in the present embodiment, the position of the target shot regions – 30 on the wafer – 11 must be considered in terms of satisfying the following three conditions- followed by distance requirements – all D1>D2, all D1<=D2, some D1>D2 and some D1<=D2 –  for positioning the droplet discharge unit) and wherein the transferring the pattern comprises:
 transferring the pattern by sequentially contacting the original plate to the photo-curable resin dropped onto the first shot region and the second shot region while skipping the transferring processing for the third shot region, at the time of contacting the original plate to the photo-curable resin (paragraph [0048] in the case where the number of target shot regions is three or more, it may be that there is also a target shot region other than the target shot region where pattern formation has not been conducted).
Claims 18-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  in view of Toshima (US 2014/0339721) as applied to Claim 16 above, and further in view of Wakabayashi (US 2014/0027955).
Regarding Claim 18, Nakamura and Toshima disclose all the limitations of Claim 16, however, is silent regarding the method irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Nakagawa and Toshima to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11 where light irradiates photo-curable resin which is dropped would also consider applying that irradiation on droplets of the photo-curable resin before contact of the original plate (mold). One with ordinary skill in the art would consider doing this because protrusion of the resin from the substrate is prevented or suppressed by prior irradiation (paragraph [0033]).
Regarding Claim 19, the combination of Nakagawa, Toshima and Wakabayashi disclose all the limitations of Claim 18 and Toshima further discloses an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract). Toshima further discloses a method of changing an intensity of the light applied to the liquid droplet in the plurality of shot regions (paragraph [0058] intensity of exposure light may be increased so as to shorten the exposure period), according to the length of the time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin (paragraph [0051] the amount of exposure (amount of irradiation) needed to cure the resin is proportional to intensity of light from a light source and the exposure period.
Regarding Claim 24, , the combination of Nakagawa, Toshima and Wakabayashi disclose all the limitations of Claim 18 and Wakabayashi further discloses the  irradiating of light to a liquid droplet of the photo-curable resin dropped onto the substrate before the original plate is contacted (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and while both references mention ultraviolet light (Nakagawa – and that it emits light at a wavelength that uses a below-described resin (ultraviolet curing resin)) they are silent as to wavelengths longer than the wavelengths of ultraviolet rays at the time of irradiating the light to the liquid droplet. 
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  in view of Toshima (US 2014/0339721) as applied to Claim 16 above, and further in view of Kondo (US 2017/0157810).
Regarding Claim 20, the combination of Nakagawa and Toshima disclose all the limitations of Claim 16 and while Nakagawa teaches changing processing parameters of the plurality of shot regions (Fig. 1 paragraph [0031] By carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11), however, it is silent regarding at least any one of changing the parameters of contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin.
In the same field of endeavor, Kondo teaches an imprint method an imprinting process to bring a mold and an imprint material on a substrate and curing the imprint material (abstract). Kondo teaches a method of operation whereby a mold is brought close to the substrate can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103),
and according to the length of the time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin (paragraph [0051] the amount of exposure (amount of irradiation) needed to cure the resin is proportional to intensity of light from a light source and the exposure period.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WAYNE K. SWIER/             Examiner, Art Unit 1748                                                                                                                                                                                           
/MATTHEW J DANIELS/             Primary Examiner, Art Unit 1742